                Case 4:21-cr-00126-JST Document 58 Filed 04/09/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
                                                                              
 3 Chief, Criminal Division
                                                                                 Apr 09 2021
 4 SAMANTHA SCHOTT BENNETT (NYBN 5132063)
   Assistant United States Attorney
 5                                                                         
          1301 Clay Street, Suite 340S                                  
 6        Oakland, California 94612                                     
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724                                                  
          samantha.bennett@usdoj.gov
 8

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 21-0126 JST
                                                      )
14           Plaintiff,                               )
                                                      )   STIPULATION AND [PROPOSED] ORDER
15      v.                                            )   CONTINUING HEARING
                                                      )
16   DAYNA ALEXANDER,                                 )   Current Date: April 12, 2021 at 1:00 P.M.
                                                      )   Proposed Date: April 15, 2021 at 1:00 P.M.
17                                                    )
             Defendant.                               )
18                                                    )
                                                      )
19

20           The defendant is currently scheduled to appear before the Court on April 12, 2021, at 1:00 p.m.,
21 for waiver of indictment and arraignment on the felony information. The defendant’s housing unit at

22 Santa Rita Jail remains in quarantine, and the defendant is unavailable to appear for court or to confer

23 with her counsel during that time period. The parties are therefore requesting that the arraignment be

24 rescheduled to April 15, 2021, at 1:00 P.M. to allow for effective preparation of counsel.

25           The parties are further requesting that the time between April 12, 2021, through and including
26 April 15, 2021, be excluded from the speedy trial clock. The parties agree that the additional time is

27 necessary for effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties agree

28 that the ends of justice served by granting the continuance outweigh the best interest of the public and

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 21-0126 JST                         1
              Case 4:21-cr-00126-JST Document 58 Filed 04/09/21 Page 2 of 3




 1 the defendant in a speedy trial. See id.

 2          The parties further submit that good cause exists for extending the time limits for preliminary

 3 hearing under Federal Rule of Criminal Procedure 5.1, and for extending the 30-day time period for an

 4 indictment under the Speedy Trial Act. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b). The defendant

 5 consents to the extension of time.

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for the defendant to file this stipulation and proposed order.

 8 DATED: April 7, 2021                                  Respectfully Submitted,

 9                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
10
                                                         /s/ Samantha Schott Bennett
11                                                       SAMANTHA SCHOTT BENNETT
12                                                       Assistant United States Attorney

13                                                       /s/ Patrick Robbins
                                                         PATRICK ROBBINS
14                                                       Attorney for Dayna Alexander
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 21-0126 JST                         2
              Case 4:21-cr-00126-JST Document 58 Filed 04/09/21 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2          The status hearing currently scheduled for defendant Dayna Alexander for April 12, 2021, is

 3 rescheduled for April 15, 2021, at 1:00 P.M.

 4          The Court further finds that the exclusion of time from April 12, 2021, through and including

 5 April 15, 2021, is warranted and that the ends of justice served by the continuance outweigh the best

 6 interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure to

 7 grant the requested continuance would deny effective preparation of counsel and would result in a

 8 miscarriage of justice. 18 U.S.C. § 3161 (h)(7)(B)(iv).

 9          The Court further finds good cause for extending the time limits for a preliminary hearing under

10 Federal Rule of Criminal Procedure 5.1, and for extending the 30-day time period for an indictment

11 under the Speedy Trial Act. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

12          IT IS SO ORDERED.

13

14 DATED: _____________________
          April 9, 2021                                  ________________________________
                                                         __
                                                          ___
                                                            _ ______________________
                                                         HON.
                                                         HO
                                                          ON. ROBERT M. ILLMAN
15                                                       United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 21-0126 JST                         3
